DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/162,198, filed on 10/16/18.
Status of Claims
In a preliminary amendment filed 4/26/2022, Applicant cancelled claims 1-20 and added new claims 21-40.  This amendment is acknowledged.  Claims 21-40 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,209,237.  The patented claims anticipate the currently presented claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that the word “solid” is emitted from the current claims and this does not result in a materially or patentably different invention as the inventor only discloses the use of solid projectiles.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-27, 29-31, 34, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esposito US Pat. No. 4,239,129.
Esposito teaches:
In Reference to Claim 21
A toy gun capable of creating a visual effective of an illuminated projectile being ejected therefrom (toy gun 1 for illuminating projectile fired from the gun, Fig. 1-12), the toy gun comprising: 
a propulsion system (pressurized cylinder pump 3 with piston 23); 
a launch assembly operatively connected to the propulsion system (launching switch 7 and conduit 39 connects the cylinder valve to the launch nozzle); 
a launch tube for receiving and holding at least one discrete projectile, the launch tube being connected to the launch assembly (launch tube 38/38’ having an end nozzle 4 which can propel a water projectile horizontally along the general longitudinal axis of the launch housing of the gun (adjustably positioned) along a central axis of the gun body (Fig. 1 shows the outlet along the axis); 
a trigger assembly operatively configured to activate the propulsion system when the trigger assembly is actuated (trigger 14 actuates the propulsion system to fire the projectiles from the gun when actuated, Col. 6 lines 37-48); and, 
a light source controllably configured to generate and emit at least one light beam along a longitudinal axis (light 9 projects light beams outward and centered by reflector 43 and would project at least one beam along the same axis as the projectile launched from nozzle 4 to create a laser beam like effect), 
wherein: the activated propulsion system operably causes the launch assembly to discharge the at least one discrete projectile from the launch tube (discrete (water jet having a start point and end point) projectile water stream(s) are launched from the nozzle when a user activates and releases the trigger repeatedly, Col. 4 lines 24-42, Col. 6 lines 37-38, wherein short trigger pulls result in smaller more discrete projectiles), and 
the launch tube is defined about the longitudinal axis along which the at least one light beam projects such that the at least one light beam illuminates the at least one discrete projectile after the at least one discrete projectile exits an outlet of the launch tube (the projectile stream is launched along the axis from nozzle 4 and illuminated by the light 9 to appear like a laser beam beyond the nozzle outlet, Col. 4 line 53 – Col. 5 line 2).  
In Reference to Claim 22
The toy gun of claim 21, wherein the at least one discrete projectile comprises a soft projectile (a limited power water stream from a toy gun would be inherently considered soft by one of ordinary skill in the art).  
In Reference to Claim 26
A toy gun (toy gun 1 for illuminating projectile fired from the gun, Fig. 1-12) comprising: 
a launch tube defined about a longitudinal axis and configured to receive at least one projectile module (launch tube 38/38’ having an end nozzle 4 which can propel a water projectile horizontally along the general longitudinal axis of the launch housing of the gun (adjustably positioned) along a central axis of the gun body (Fig. 1 shows the outlet along the axis) wherein the projectile/water is held within the pump and conduits 38/38’/39 unit launching); 
a propulsion system operatively connected to the launch tube and configured to discharge the at least one projectile module therefrom along the longitudinal axis (pressurized cylinder pump 3 with piston 23 discharges the water from the cylinder/conduit and out of the nozzle 4 along a central axis); and, 
a light source configured to generate and emit at least one light beam projected along the longitudinal axis (light 9 projects light beams outward and centered by reflector 43 and would project at least one beam along the same axis as the projectile launched from nozzle 4 to create a laser beam like effect),  
wherein the at least one light beam projected along the longitudinal axis illuminates the at least one projectile module at least after the at least one projectile module exits an outlet of the launch tube (discrete (water jet having a start point and end point) projectile module water stream(s) are launched from the nozzle when a user activates and releases the trigger repeatedly, Col. 4 lines 24-42, Col. 6 lines 37-38, wherein short trigger pulls result in smaller more discrete projectiles, wherein the projectile stream is launched along the axis from nozzle 4 and illuminated by the light 9 to appear like a laser beam beyond the nozzle outlet, Col. 4 line 53 – Col. 5 line 2).  
In Reference to Claim 27
The toy gun of claim 26, wherein the at least one projectile module comprises a soft projectile (a limited power water stream from a toy gun would be inherently considered soft by one of ordinary skill in the art).  
In Reference to Claim 29
The toy gun of claim 26, wherein the propulsion system and light source are controllably connected to a power source (batteries 8 power the propulsion system via valve 6 and lighting/lamp 9, Fig. 5-6, Col. 5 lines 3-29, Col. 6 lines 37-48).  
In Reference to Claim 30
The toy gun of claim 29, wherein the power source comprises a battery (batteries 8, Fig. 5-6, Col. 5 lines 3-29, Col. 6 lines 37-48).  
In Reference to Claim 31
The toy gun of claim 26, further comprising a launch assembly operatively connected to the propulsion system (launching switch 7 and conduit 39 connects the cylinder valve to the launch nozzle).  
In Reference to Claim 34
The toy gun of claim 26, further comprising a trigger assembly operatively configured to activate the propulsion system when the trigger assembly is actuated (trigger 14 activates the propulsion system when actuated).  
In Reference to Claim 36
The toy gun of claim 26, further comprising a light reflecting unit configured to reflect the at least one light beam emitted from the light source (reflector 43 reflects the light emitted from lamp 9, Fig. 5, Col. 4 line 55 – Col. 5 line 2).  
In Reference to Claim 40
The toy gun of claim 26, wherein the light source comprises a laser (the reflected light source creates a “laser beam”, Col. 4 line 55 – Col. 5 line 2).  
Alternatively and/or additionally, Claims 21-23 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawawaki. US Pub. No. 2018/0058799.
Kawawaki teaches:
In Reference to Claim 21
A toy gun capable of creating a visual effective of an illuminated projectile being ejected therefrom (toy gun 10 for illuminating projectile 1 fired from the gun, Fig. 1-12), the toy gun comprising: 
a propulsion system (spring 12, Fig. 2A-B); 
a launch assembly operatively connected to the propulsion system (trigger and pawl 13/14 releasably connect to the launcher assembly 15); 
a launch tube for receiving and holding at least one discrete projectile, the launch tube being connected to the launch assembly (launch tube 11 extends along a central axis of the gun body Fig. 2A-B); 
a trigger assembly operatively configured to activate the propulsion system when the trigger assembly is actuated (trigger 13 actuates the propulsion system to fire the projectiles from the gun when actuated by releasing pawl 14 from 15, Fig. 2A-B); and, 
a light source controllably configured to generate and emit at least one light beam along a longitudinal axis (light emitting unit 3 in the projectile 1 projects light beams outward along the shooting axis, Fig. 1, 3-4, [0028], [0033]), 
wherein: the activated propulsion system operably causes the launch assembly to discharge the at least one discrete projectile from the launch tube (discrete (water jet having a start point and end point) projectile water stream(s) are launched from the nozzle when a user activates and releases the trigger repeatedly, Col. 4 lines 24-42, Col. 6 lines 37-38, wherein short trigger pulls result in smaller more discrete projectiles), and 
the launch tube is defined about the longitudinal axis along which the at least one light beam projects such that the at least one light beam illuminates the at least one discrete projectile after the at least one discrete projectile exits an outlet of the launch tube (the projectile stream is launched along the axis from nozzle 4 and illuminated by the light 9 to appear like a laser beam beyond the nozzle outlet, Col. 4 line 53 – Col. 5 line 2).  
In Reference to Claim 22
The toy gun of claim 21, wherein the at least one discrete projectile comprises a soft projectile (projectile 1 is formed with a soft plastic enclosure 2, Fig. 1-2, [0028]).  
In Reference to Claim 23
The toy gun of claim 21, wherein the at least one discrete projectile comprises a solid projectile (projectile 1 is formed with a soft or hard plastic enclosure 2, Fig. 1-2, [0028]).
In Reference to Claim 26
A toy gun (toy gun 10, Fig. 1-12) comprising: 
a launch tube defined about a longitudinal axis and configured to receive at least one projectile module (launch tube 11 for receiving and launching projectile 1 therefrom, Fig. 2A-B, 8A-B); 
a propulsion system operatively connected to the launch tube and configured to discharge the at least one projectile module therefrom along the longitudinal axis (expelling unit 15 with spring 12, Fig. 2A-B); and, 
a light source configured to generate and emit at least one light beam projected along the longitudinal axis (light emitting unit 3 in the projectile 1 projects light beams outward along the shooting axis, Fig. 1, 3-4, [0028], [0033]),  
wherein the at least one light beam projected along the longitudinal axis illuminates the at least one projectile module at least after the at least one projectile module exits an outlet of the launch tube ([0033], [0038]).  
In Reference to Claim 27
The toy gun of claim 26, wherein the at least one projectile module comprises a soft projectile (projectile 1 is formed with a soft plastic enclosure 2, Fig. 1-2, [0028]).  
In Reference to Claim 28
The toy gun of claim 26, wherein the at least one projectile module comprises a solid projectile (projectile 1 is formed with a soft or hard plastic enclosure 2, Fig. 1-2, [0028]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103a as being unpatentable over Esposito as applied to claim 31 above and further in view of Hornsby et al. US Pat. No. 6,648,726.
In Reference to Claims 32-33
Esposito teaches:
The toy gun of claim 31 as rejected above.
Esposito fails to teach:
The launch assembly specifically including a rack and pinion with a coil spring driven piston.  
Further, Hornsby teaches:
A similar toy gun for firing projectiles that includes a rack and pinion assembly operatively connected to a piston disposed within a cylinder wherein the launch assembly is provided with a coil spring configured to drive the piston from a rearward position into a forward position when the coil spring changes from a compressed state to a released state (Fig. 12-15, 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Esposito to have further included rack and pinion with a spring loaded cylinder as the launch means as this type of pressurized launch means is well-known and commonly used in the toy gun art as it helps bias the plunger and provide more pressure during use as taught by Hornsby (Col. 11 lines 11-53).
Claim 35 is rejected under 35 U.S.C. 103a as being unpatentable over Esposito as applied to claim 26 above and further in view of Chin-Fu US Pat. No. 4,750,641.
In Reference to Claims 35
Esposito teaches:
The toy gun of claim 26 as rejected above.
Esposito fails to teach:
The propulsion system comprises a motor.  
Further, Chin-Fu teaches:
A similar toy gun for firing water and producing sound and lighting effects, the driving means including a battery powered motor (20) to drive the pump and piston and propel a water projectile from the gun body (Fig. 1-4, Col. 4 lines 20-43, Fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Esposito to have further included a motor to power the pump as this type of pressurized launch means is well-known and commonly used in the toy gun art as it helps bias the plunger and allow the water to be pumped more easily and/or provide more pressure during use as taught by Chin-Fu (Col. 4 lines 20-43).
Potentially Allowable Subject Matter
Claims 24-25 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in addition to the other claim limitations, the specific limitations of the light reflecting unit including a triangular prism positioned substantially opposite a diameter of the launch tube from the light source or a flippable mirror positioned substantially opposite a diameter of the launch tube from the light source is not anticipated by or found obvious by the cited prior art.  
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Spikes (10,234,233), Tippmann, Jr. (7,921,838), Mahany (7,870,851), Fusi (5,415,151), Meiser (5,531,210), Hellman (3,114,362) teach similar lighted projectiles and launchers.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711